Case:17-19904-KHT Doc#:82 Filed:09/13/19 Entered:09/13/19 10:29:15 Pagei of 3

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

Chapter 13
Case No. 17-19904-KHT
MC No. KIR-1

Tn re:
Tiffany Renee Yee, xxx-xx-582]
Debtor.

)
)
)
)
Wiimington Savings Fund Society, FSB, D/B/A )
Christiana Trust as Owner Trustee of the )
Residential Credit Opportunities Trust V )
Movant, }

vs. )
)

)

Tiffany Renee Yee, and Douglas B. Kiel, Trustee
Respondents.

STIPULATION FOR PAYMENT PLAN, AND FOR RELIEF FROM AUTOMATIC
STAY ON DEFAULT

Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust as Gwner Trustee of the
Residential Credit Opportunities Trust V, ("Creditor"), by and through its attorneys Frascona,
Joiner, Goodman and Greenstein, P.C., and Debtor Tiffany Renee Yee, by and through her
attorney, Jane M. Roberson, hereby stipulate to the following terms:

1. The Debtor filed this Chapter 13 Bankruptcy Case on October 25, 2017,
2. Creditor holds a first security interest in Debtor’s real property, described below.

3. The Debtor and Creditor acknowledge the following post-petition arrearage:

Post-Petition Payments for May ~ August 2019 $4,886.16
Accrued Late Charges $366.48
MFR Attorney Fee $850.00
MFR Attorney Cost $181.00
Amount in Suspense ($70.82)
Total Due $6,212.82

4, Debtor and Creditor agree as follows:

a. Debtor will make nine (9) payments of $690.32 which are to be received by Creditor
on or before the 15" day of each month beginning September 15, 2019. The first
such payment in the form of certified funds or cashier’s check shall be mailed to
Creditor’s attorney at the address listed below (although made payable to Creditor);
the second and subsequent payments shall be mailed to Creditor directly.
Case:17-19904-KHT Doc#:82 Filed:09/13/19 Entered:09/13/19 10:29:15 Page2 of 3

b. Debtor will make timely regular monthly post-petition note payments directly to the
Creditor. Regular monthly payments will be due on the 1" of the month beginning

September 1, 2019.

c. If these payments are not received by Creditor’s attorney under the terms herein, then
Debtor agrees to the immediate entry, by the Bankruptcy Court, of relief from the
automatic stay regarding the following real property, in which Creditor holds a first
security interest;

Unit 8G, Garage 70, The Belvedere Tower, a Condominium Community according to the
Condominium Map Recorded August 22, 2000 at Reception No. 200120009 and as
Defined and Described in the Beclaration of Covenants, Conditions and Restrictions
Recorded August 8, 2000 at Reception No. 2000113225, Supplemental Deciaration
Recorded August 22, 2000 at Reception No. 2000120010, together with the Exclusive
Right to use Storage Space 53, City and County of Denver, State of Colorado.

which has the address of 475 West 12th Avenue #8G, Denver, CO 80204 (the “Subject
Property”), for the reasons that Creditor's interest in the Subject Property is not
adequately protected, nor is it necessary to a successful reorganization of the Debtor.

5. Ifthe Debtor defaults on any stipulation payment or regular monthly post-petition
payments while the case is pending, Creditor will provide Debtor with a ten-day notice of
right to cure such default at the cost of $100.00, after which time Debtor consents to
forthwith relief from the automatic stay regarding the subject property, after Creditor
certifies such default to the Court.

6. Debtor will be entitled to no further such relief other than the 10-day notice of right to
cure the default. If Debtor cures such default, Debtor will be entitled to no other ten-day

cure notices on subsequent defaults.

7. Ifadefault occurs and Movant is granted relief from stay, the trustee will make no further
distributions toward Movant’s secured claim.

WHEREFORE, the above-mentioned parties hereby request that this Court enter an order
approving this stipulation.

Frascona, Joiner, Goodman and Greenstein, P.C.

QT (A. 2019 ds _—_
By: Karen J. Radakovich, No. 11649
Attorneys for Creditor
4750 Table Mesa Dr,, Boulder, CO 80305
Telephone: (303) 494-3000
Fax: (303) 494-6309
Case:17-19904-KHT Doc#:82 Filed:09/13/19 Entered:09/13/19 10:29:15 Page3 of 3

August 27, 2019

August , 2019

ite 7. 2019

 

RQ.)

Jane MibRobercon, No. _30S43

Attomey for Debtor

720 South Colorado Boulevard, #630-S
Denver, CO 80246.

Telephone: (303) 893-0833

APPROVED AS TO FORM o7v, Ky

“Mt

Douglas B. Kiel, Esq.

Chapter 13 Trustee

7100 E Belleview Ave., Ste. 300
Greenwood Village, CO 80111
Telephone: (720) 398-4444
